Citation Nr: 1401474	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-39 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for right knee degenerative joint disease, in excess of 10 percent.

2.  Entitlement to an increased evaluation for left knee degenerative joint disease, in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Attorney, Calvin Hansen


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1971 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 2010 decision by the Lincoln, Nebraska, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  

The Board notes the Veteran filed a notice of disagreement in response to the February 2007 decision, however the appeal was not timely perfected.  Accordingly, the 2007 decision became final and the January 2010 decision is on appeal.  
 
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased evaluation for his service-connected right and left knee degenerative joint disease.  The Veteran underwent a VA examination of both knees in October 2009.  The Veteran subsequently expressed concern that he did not feel that this examination was adequate, as he did not feel like the examiner asked enough questions regarding his pain and his ability to walk.  Thereafter, another VA examination was provided in September 2010 wherein it was noted that he had full range of motion in both knees.  However, while the examiner noted objective evidence of a painful motion, he did not indicate at what point pain began or whether the Veteran experienced additional functional loss on account of pain.  Accordingly, the Board finds that the Veteran's claim for a higher rating for his service-connected bilateral degenerative joint disease of the knees must be remanded for an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records relevant to the Veteran's bilateral knee disability, to include VA treatment records beyond May 2010.  All efforts to locate these records should be documented in the claims folders.

2.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and severity of all impairments due to his service-connected bilateral knee disability.  The claims folder, to include a copy of this Remand, should be made available to the examiner for review in connection with the examination, and the report of the examiner must indicate that such a review occurred.

The VA examiner must identify all manifestations of the Veteran's current knee disabilities.  Specifically, the examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the knees; range of motion, in degrees; whether there is pain on use (noting at what point during range of motion pain begins); whether there is weakened movement, excess fatigability, or incoordination (determinations should be expressed in terms of the degree of additional range of motion loss, if any, due to these symptoms); whether pain significantly limits functional ability during flare-ups or following repeated use (determinations should also be expressed in terms of additional range of motion loss, if any, due to these symptoms); describe the severity of any subluxation or lateral instability of the knees, and if so, whether it is slight, moderate or severe; whether there is any impairment of the tibia and fibula or any genu recurvatum.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


